Title: From George Washington to James Clinton, 15 July 1781
From: Washington, George
To: Clinton, James


                  Dear Sir
                     
                     Head Quarters Dobbs’ Ferry July 15th 1781
                  
                  I have written to General Schuyler to have all the Boats, Oars & Plank which he has been able to procure for the Public instantly sent to West Point & mentioned that you would furnish men for the purpose—I have now to request that you will order exactly a sufficient number of men, properly officered from the 2nd New York Regt to bring these Boats immediately down the River; the Boats will be delivered to the Orders of Major Genl McDougall.  I am &c.
                  
               